Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/451,044 application filed on June 25, 2019.  Claims 1-30, which are directed to an apparatus, are pending and have been fully considered.	
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 10/15/2019, 12/01/2020, 06/29/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Objections
Claims 1-30 are objected to because of the following informalities:  The claims employs  commas and semicolons to separate various clauses such as the controller configuration and steps.  However, these may not be applied consistently.  For example, the controller has two steps for determining fluid pressure and apparently three steps for comparing the fluid pressures.  However, in claims 1 and 17, for example, the three comparison steps are aggregated as one step and commas rather than semicolons are applied.  Similarly, commas are used for the controller’s arranged and configured to steps.  Applicant should use consistent formatting to separate the various claim features.
Claims 2-16 and 18-30 depend on claims 1 and 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  Claim 17 has similar issues.
Claim 1:	A system for detecting a leak within a hemodialysis device including a hydrochamber and a heat exchanger in fluid communication with the hydrochamber, the system comprising: 
a spent dialysate circuit including a drain valve and one or more sensors for determining a fluid pressure in the spent dialysate circuit; and 
a controller including memory, the controller being arranged and configured to: 
selectively open and close the drain valve, 
store measures of the fluid pressure, 
store a predetermined maximum fluid pressure value, and 
store a predetermined minimum pressure differential value; 
wherein the controller: 
	determines a first measure of the fluid pressure via opening the drain valve and subsequently closing the drain valve after a pre-selected time period;
	determines additional measures of the fluid pressure at periodic time intervals; and 
	compares the first measure of the fluid pressure to the predetermined maximum fluid pressure value, 
	compares the additional measures of the fluid pressure to the predetermined maximum fluid pressure value, and
	compares the first measure of the fluid pressure subtracted from each of the additional measures of the fluid pressure to the predetermined minimum pressure differential value.
 The preamble mentions a heat exchanger, hemodialysis device and a hydrochamber but there is no indication in the body of the claims regarding how these structures are incorporated within the system.  Assumedly, the dialysate circuit is part of the hemodialysis device, but this is not mentioned.  Assumedly the controller is physically and communicatively connected to the heat exchanger and hemodialysis device, but this is not stated.
There is no recitation regarding how the controller is integrated with the sensors for accomplishing the recited steps.  Since the controller is a computer, is the controller programmed to carry out the recited steps with executable code, or merely configured or capable of carrying out the noted steps?  Moreover, as currently recited, statements such as “the controller: determines a first measure of the fluid pressure…and determines additional measures of the fluid pressure…” imply that the controller, rather than a sensor determines the various pressures.
The phrase “pressure differential value” is not properly defined and is thus unclear.  The language does not mention fluid pressure.  It may be implied or defined in the specification, but that definition uses “system pressure” and no such pressure is mentioned in the claims.  For example, if the pressure differential value is the difference between two specified fluid pressures, this is not stated.  Is the “system pressure” of the specification correlated with a specified fluid pressure value?  Examiner cannot import specific limitations from Applicant’s specification into the claims.    
The phrase “predetermined minimum pressure differential value” implies that there could be several pressure differential values and the lowest value is the minimum, or it could be a single pre-selected pressure value, but it is unclear from the claims and specification how to predetermine this value, and unclear from claims 1 and 17, how this value assists in leak detection.  
The systems of claim 1 and 17 are intended for leak detection, but it is unclear which particular measure or structure would indicate that a leak has occurred, or how a potential leak is indicated in the system.  For example, claims 2, 3, 18 and 19 mention an alarm and suspending an operation, which are impliedly potential indicators of a leak under certain scenarios, but there is no clear indication of how a leak is indicated, in either a structural or functional sense, in the independent claims.  Therefore, the boundaries of the recited functional language are unclear since it does not appear that the recited structure and functions would clearly indicate or suggest the presence of a leak.
Alternately stated, it is unclear which of the fluid pressure comparisons, if any, is indicative of a leak.  It thus appears that additional structures or controller programming steps would be required to indicate a leak.  
Examiner suggests that Applicant amend the claims to clearly specify how the structure can indicate a leak provided such an amendment is supported by the original specification.  MPEP §§2173.02, 2173.05(g).
The claims appear to be missing certain necessary or critical elements for carrying out the various operations.  This includes means for initiating and suspending a disinfectant operation where required and means for generating an alarm.  
Claims 12 and 28 recite the limitation "the disinfectant operation."  There is insufficient antecedent basis for this limitation in these claims since “a disinfectant operation” was introduced in claims 2 and 18 respectively, but claim 12 and 28 ultimately depend on claims 1 and 17 (via claims 8 and 11 in the case of claim 1).
Claims 2-16 and 18-30 depend on claims 1 and 17.
The meaning of every term or phrase used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  See MPEP §2173.05(a).  According to MPEP §2173, "The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . . If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al. (US20150258263) in view of Crnkovich et al. (US20130049974).
Note that these are apparatus claims.  In the patentability analysis below,  the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1-9, 11-14, 17-25, 27 and 28, Hogard et al (Hogard) discloses a system for detecting a leak within a hemodialysis device (Abstract, [0122], [0131], [0132]), the system comprising: 
a spent dialysate circuit including a drain valve and one or more sensors for determining a fluid pressure in the spent dialysate circuit ([0153], [0173], [0209], [0356], [0357], [0359], Figs. 1, 4-11, 48-49); and 
a controller including memory, the controller being arranged and configured to: 
selectively open and close the drain valve, 
store measures of the fluid pressure, 
store a predetermined maximum fluid pressure value, and 
store a predetermined minimum pressure differential value  ([0007]-[0010], [0028], where Hogard’s controller will include memory and is integrated with pressure sensors and valves and would be capable of accomplishing the recited tasks; it would have been obvious to incorporate the controller and other structures from one embodiment into alternate embodiments to accomplish similar tasks).
Therefore Hogard discloses the claimed invention, except  
(i) the hemodialysis device includes a hydrochamber and a heat exchanger in fluid communication with the hydrochamber; and 
(ii)	wherein the controller: 
	determines a first measure of the fluid pressure via opening the drain valve and subsequently closing the drain valve after a pre-selected time period;
	determines additional measures of the fluid pressure at periodic time intervals; and 
	compares the first measure of the fluid pressure to the predetermined maximum fluid pressure value, 
	compares the additional measures of the fluid pressure to the predetermined maximum fluid pressure value, and
	compares the first measure of the fluid pressure subtracted from each of the additional measures of the fluid pressure to the predetermined minimum pressure differential value.
With respect to item (ii), Hogard device in various embodiments discloses sensing or determining fluid pressure in contiguous fluid conduits where the fluid pressure can vary from an initial pressure to a final pressure ([0209], [0352], [0353).  Also, a controller or microprocessor compares the actual amount of fluid pumped to an expected amount of fluid pumped and adjusts the pumping rates accordingly to make-up or back-off the delivery of new fluid to dialyzers 20 and 30 as needed ([0108]).  Alternatively or additionally, capacitive measuring devices 32 to 38 can sense when a larger volumetric error in the system occurs and trigger, for example, an error message (e.g., when air becomes trapped in the system or a majority of a stroke length is missed) (Id.).  Thus the controller is capable of making comparisons between the different fluid pressures that it monitors and making adjustments accordingly.
Regarding item (i), Hogard discloses a fluid heater for heating solution ([0013], [0180]).
Also, Crnkovich et al. (Crnkovich) disclosure relates to early detection of low bicarbonate level during dialysis or hemodialysis (Abstract, [0003]), where the method includes receiving a first signal from a conductivity detector connected to a line through which a solution of salt concentrate and fluid flows and determining a first conductivity of the solution based on the first signal and receiving a second signal from the conductivity detector after receiving the first signal, determining a second conductivity of the solution based on the second signal, and determining whether the second conductivity is less than the first conductivity by at least a threshold amount (Abstract).  Subassemblies such as an air separation chamber 36 and a heat exchanger 38 are provided along a return line 30 ([0028]).  In some implementations, the heat exchanger 38, a pressure regulator 40, and a control valve 42 are provided along a mainline segment 20a between a fluid source 22 and a hydroblock 24, where the heat exchanger 38 heats the fluid somewhat with heat from the return spent fluid ([0029]).  A degassing line 122 provides a fluid connection to a hydrochamber 24 such that gases accumulated in an air separation chamber 102 are passed to the hydrochamber 24 ([0046]).  During treatment, fluid, typically purified water, is delivered from the hydrochamber 24 to the bag 82 and water mixes with solid bicarbonate in the bag 82 to produce the bicarbonate solution used as the dialysate ([0053]).
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include a heat exchanger in fluid connection with a hydrochamber where the heat exchanger substitutes for a heater and the hydrochamber assists with removing accumulated gases, and it would have been obvious in the interest of patient safety to configure a computerized controller that includes storage memory to interact with fluid pressure sensors and system valves to monitor pressures and adjust the valves and related systems as necessary, or to stop operation, or provide an alarm indicative of a leak, when fluid pressure changes exceed a defined threshold, since Hogard teaches and is well known that unexpected changes in pressure particularly changes beyond defined expectation could be an indication of an undesired  fluid leak 
Additional Disclosures Included: Claim 17: Claim 17 is an independent apparatus claim that includes many of the same or similar major elements as those recited in claim 1, except claim 17 further includes a fresh water circuit with an inlet valve and does not include a hydrochamber.  
As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
	Therefore, regarding claim 17, Hogard and Crnkovich combined discloses or suggests a system for detecting a leak in a heat exchanger within a hemodialysis device (claim 1 analysis), the system comprising: 
a spent dialysate circuit including a drain valve and one or more sensors for determining a fluid pressure in the spent dialysate circuit (claim 1 analysis); 
a fresh water circuit including a water inlet valve, the fresh water circuit being in fluid communication with the heat exchanger (Hogard, [0005], where the need for fresh water circuit is typical, even  if not included in Hogard; Crnkovich, [0053], [0065], Fig. 2 (ref. 42), where an inlet valve for the water is implied); and 
a controller including memory, the controller being arranged and configured to: 
selectively open and close the drain valve, 
selectively open and close the water inlet valve, 
store measures of the fluid pressure, 
store a predetermined maximum fluid pressure value, and 
store a predetermined minimum pressure differential value (claim 1 analysis); 
wherein the controller: 
	determines a first measure of the fluid pressure via opening the drain valve and subsequently closing the drain valve after a pre-selected time period (claim 1 analysis); 
	determines additional measures of the fluid pressure at periodic time intervals; and compares the first measure of the fluid pressure to the predetermined maximum fluid pressure value (claim 1 analysis), 
	compares the additional measures of the fluid pressure to the predetermined maximum fluid pressure value (claim 1 analysis), and 
	compares the first measure of the fluid pressure subtracted from each of the additional measures of the fluid pressure to the predetermined minimum pressure differential value (claim 1 analysis).
	Claims 2 and 18: In the system, in response to the first measure of the fluid pressure or one of the additional measures of the fluid pressure exceeding the predetermined maximum fluid pressure value, the controller generates a command to execute an event including one or more of generating an alarm, suspending a disinfectant operation with a disinfecting agent, suspending system operation, and opening the drain valve (Hogard, [0122], [0132], [0146], [0248], [0271], [0277], where the controller is capable of these functions, and the notion of an appropriate alarm was discussed in the claim 1 analysis); Claims 3 and 19: In the system, in response to the first measure of the fluid pressure subtracted from the additional measures of the fluid pressure being greater than the predetermined minimum pressure differential value, the controller generates a command to execute an event including one or more of generating an alarm, suspending the disinfectant operation with the disinfecting agent, suspending system operation, and opening the drain valve (claim 2 analysis); Claims 4 and 21: The system further comprises a plurality of valves, the controller being arranged and configured to close the plurality of valves after the drain valve is opened to equalize the fluid pressure in the hemodialysis device subsequent to the plurality of valves being closed (Hogard, [0007], [0008], [0010], [0063], [0065], [0074], [0130], where the controller is capable of the recited functions; alternatively, it would have been obvious to configure the controller as claimed since equalizing pressure is typically desired in the interest of patient safety); Claims 5 and 22: The additional measures of the fluid pressure is determined with the controller at 30 second periodic time intervals and for a specified time period (it would have been obvious to employ any suitable timing interval for taking additional measures of fluid pressure); Claims 6 and 23: In the system, a massive leak is detected in response to at least one of the first measure of the fluid pressure or the additional measures of the fluid pressure exceeding the predetermined maximum pressure value (claim 1 analysis, where this is merely a definition of an already completed task); Claims 7 and 24: In the system, a small leak is detected in response to the first measure of the fluid pressure subtracted from the additional measures of the fluid pressure being greater than the predetermined minimum pressure differential value (claims 6 and 23 analyses); Claim 8: The system further comprises a fresh water circuit including a water inlet valve (Crnkovich, Fig. 2, 42), the fresh water circuit being in fluid communication with the heat exchanger and the hydrochamber, the controller being adapted and configured to selectively open and close the water inlet valve (claim 17 analysis); Claims 9 and 25: The water inlet valve is positioned between the heat exchanger and the hydrochamber (Crnkovich, Fig. 2; alternatively, it would have been obvious to locate the water inlet valve for fluid communication between the heat exchanger and hydrochamber); Claims 11, 20 and 27: In the system, in response to a leak occurring in the heat exchanger, the controller opens the water inlet valve so that water from the fresh water circuit flows into the spent dialysate circuit such that the fluid pressure in the spent dialysate circuit subsequent to opening the water inlet value is increased (this is a capability of the controller, and it would have been obvious to apply one or more appropriate actions such as allowing additional water to compensate for the leak); Claims 12 and 28: In the system, in response to detecting the leak in the heat exchanger, the controller suspends operation of the hemodialysis device such that spent dialysate and disinfecting agent, if the disinfectant operation is ongoing, is substantially prevented from flowing into the fresh water circuit (this is a capability of the controller, and it would have been obvious to apply one or more appropriate actions in response to leak detection such as suspending operation of the hemodialysis device for safety reasons); Claim 13: In the system, leak detection is detected during a disinfectant operation (Hogard, [0116], [0185], where no additional structure is claimed, and it would have been obvious that one can detect a leak during any system operation, including a disinfectant operations disclosed in Hogard); Claim 14: The disinfectant operation is a chemical rinse using a disinfecting agent (Hogard, [0159]).

	Regarding claims 10, 15, 16, 26, 29 and 30, Hogard and Crnkovich combined discloses or suggests the system of claim 8, except wherein the hydrochamber includes an air gap arranged and configured to prevent backflow of water from the hydrochamber into the water inlet valve.  Examiner interprets an air gap as a controlled air structure, such as an air blockage, that prevents fluid flow.  Crnkovich discloses a control valve 42 are provided along the mainline segment 20a between the fluid source 22 and the hydroblock 24 ([0029]).  The hydroblock 24 is a multichambered unit and valves, which can be simple shut off or multiposition valves, control the flow of fluid to a continuing mainline segment 20c and a subsystem line 56 [0031]).  The valves can arrest flow entirely, direct flow to the subsystem line 56, or that direct flow along the mainline segment 20c. (Id.).  These and similar control valves are tantamount to an air gap for controlling backflow in the hydrochamber.  Additionally, one of the multichambers could be an air gap.
	When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include an air gap as a means of controlling fluid flow, including preventing backflow of water from the hydrochamber into the water inlet valve since this would improve fluid flow control in the proper direction and enhance patient safety.
Additional Disclosures Included: Claims 15 and 29: The spent dialysate circuit further comprises a recirculation valve connected to the hydrochamber (Crnkovich, Fig. 2), the recirculation valve being arranged and configured so that a fluid flow path between a water inlet valve and the hydrochamber is separate and independent from a fluid flow path between the recirculation valve and the hydrochamber (Crnkovich, [0052], Fig. 2); Claims 16 and 30: During a disinfectant operation, the recirculation valve is opened via the controller (it would have been obvious to open the recirculation valve as necessary during disinfecting and the controller is capable of this operation); and Claim 26: The hydrochamber includes an air gap arranged and configured to prevent backflow of water from the hydrochamber into the water inlet valve (claim 10 analysis).
Double Patenting
Applicant is advised that should claim 20 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,376,843 (‘843 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application recite the same or similar limitations relating to detecting a leak in a heat exchanger of a hemodialysis machine.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/